Per Curiam.
The affidavit and information conform to each other, and allege that Leppert, at, &c., on, &c., sold liquor by a less quantity than a gallon, to-witr half a gallon, for the price of 30 cents, to one A. B., the said liquor not then, &c., being sold for sacramental, Sue,, uses, excepted in the first section of the act of March 4,1853, contrary, &c.
Motion to quash sustained. We think the affidavit and complaint contain substantially all the necessary averments. The motion to quash should have been overruled.
The judgment is reversed with costs.